                                 Mindy Kallus, Esq.
                           3220 Netherland Ave., Suite 5D
                              Bronx, New York 10463
                                    (646)954-1816
                                kallusesq@gmail.com                             1/22/2020


                                                        January 21, 2020
(VIA ECF)
Judge Paul G.Gardephe, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 705
New York, New York 10007

                             Re: Jermaine Deleston v. Milk Burger Inc. d/b/a Milk
                             Burger and 148 Bruckner LLC, 1:19-cv-10740-PGG-SDA

Dear Judge Gardephe,

       As an attorney with the Law Offices of Michael Chong I represented Defendants
Milk Burger Inc. And 148 Bruckner LLC in this action. Due to a change in circumstances,
I am no longer associated with Mr. Chong. Accordingly, I respectfully move to withdraw
as counsel for Defendants. Defendants will not be prejudiced as Mr. Chong represented
Defendants from the outset of this action.

                                                  Very Truly Yours,


                                                  /s/Mindy Kallus
To: All Counsel (VIA ECF)



Request GRANTED. The Clerk of the Court shall terminate the appearance of attorney Mindy Kallus.
SO ORDERED.
Dated: January 22, 2020
